Citation Nr: 0830423	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for infectious 
hepatitis.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for alcoholic liver 
disease to include cirrhosis of the liver.

6.  Entitlement to service connection for esophageal varices.

7.  Entitlement to service connection for gastrointestinal 
bleeding.

8.  Entitlement to service connection for residuals of a left 
index finger fracture.

9.  Entitlement to service connection for a left long finger 
condition.
10.  Entitlement to individual unemployability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1976.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville which denied the veteran's claim for service 
connection for hepatitis C, infectious hepatitis, fatigue, 
memory loss, alcoholic liver disease, esophageal varices, 
gastrointestinal bleeding, residuals of left index finger 
fracture, a left long finger condition and individual 
unemployability (TDIU).  The veteran disagreed and perfected 
an appeal of all those issues.

Issues not on appeal

The record indicates that the veteran did not appeal the 
issues of right ear hearing loss, residuals of 
tympanomastoidectomy, cholesteatoma, and otitis media, left 
ear hearing loss and tinnitus which were also determined in 
the March 2003 rating decision.  Thus, those issues are not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's hepatitis C 
condition was not incurred during active duty service.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran has no infectious 
hepatitis condition.

3.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's fatigue 
condition is unrelated to his active duty service.

4.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's memory loss 
is unrelated to his active duty service.

5.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's alcoholic 
liver disease to include cirrhosis of the liver is unrelated 
to his active duty service.

6.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's esophageal 
varices condition is unrelated to his active duty service.

7.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's 
gastrointestinal bleeding condition is unrelated to his 
active duty service.

8.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's residuals 
of a left index finger fracture are unrelated to his active 
duty service.

9.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran has no left long 
finger condition.

10.  The veteran is service connected for tinnitus evaluated 
as 10 percent disabling effective October 29, 2001, the date 
VA received the veteran's claim.  The veteran is also service 
connected for residuals of tympanomastoidectomy, 
cholesteatoma, and otitis media, and right ear hearing loss, 
both of which were evaluated as noncompensably (0 percent) 
disabling.  The veteran's combined disability rating is 10 
percent.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hepatitis C is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Entitlement to service connection for infectious 
hepatitis is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Entitlement to service connection for fatigue is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Entitlement to service connection for memory loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  Entitlement to service connection for alcoholic liver 
disease to include cirrhosis of the liver is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Entitlement to service connection for esophageal varices 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


7.  Entitlement to service connection for gastrointestinal 
bleeding is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

8.  Entitlement to service connection for residuals of a left 
index finger fracture is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

9.  Entitlement to service connection for a left long finger 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

10.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has current disorders of hepatitis 
C, infectious hepatitis, fatigue, memory loss, alcoholic 
liver disease to include cirrhosis of the liver, esophageal 
varices, gastrointestinal bleeding, residuals of a left index 
finger fracture, and a left long finger condition that were 
incurred during service entitling him to service connection 
compensation benefits.  The veteran further contends that he 
is entitled to TDIU benefits.  The Board will address 
preliminary matters and render a decision on the issues on 
appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
letters dated July 2002, August 2006, and November 2007.  In 
each letter the RO informed the veteran what was required to 
substantiate a claim for service connection by informing him 
that the evidence needed to show a current disability, the 
incurrence of an in-service injury or disease, and medical 
evidence of a nexus between the two.  In the August 2006 and 
November 2007 letters, the veteran was also informed of what 
was required to substantiate a claim for TDIU benefits.

In addition, each letter notified the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines disability ratings and effective 
dates in letters dated March 2006, May 2006, August 2006 and 
November 2007.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR) and all pertinent VA medical records are in the 
claims file.  Records from the Social Security Administration 
were also obtained.  The veteran was provided medical 
examinations pertaining to his claims for entitlement to 
service connection for residuals of a left index finger 
fracture, a left long finger condition and cirrhosis of the 
liver in August 2002.  He was also provided a VA medical 
examination in May 2008 regarding the etiology of hepatitis C 
and hepatitis A, with the included complaints of fatigue, 
memory loss, esophageal varices and gastrointestinal 
bleeding.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has chosen not to present evidence and 
testimony at a hearing before a Veterans Law Judge.  See the 
July 2006 VA Form 9 substantive appeal.

The Board will therefore proceed to a decision on the merits.  


1.  Entitlement to service connection for hepatitis C.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

As noted, the veteran contends that his current hepatitis C 
condition was incurred during service.  The Board will 
address each Hickson element described above in turn.

With regard to element (1), the Board notes that the veteran 
was diagnosed with hepatitis C in September 2001.  Thus, 
element (1) is satisfied.

With regard to element (2), the veteran's service medical 
records (SMR) indicate that the veteran was diagnosed with 
infectious hepatitis in August 1973.  The SMR does not 
distinguish what specific form of hepatitis was detected, but 
it indicates the veteran was hospitalized for a period of 8 
days with no complications or follow-up of symptoms.  Indeed, 
the veteran's discharge physical in August 1976 indicates no 
complaints were made of any residual symptoms of the 
hepatitis from 1973.  However, the Board finds that providing 
the veteran the benefit of the doubt, element (2) is at least 
in equipoise.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the record contains the medical opinion 
of a VA examiner who examined the veteran in May 2008.  
During the May 2008 examination, the veteran provided the 
history that included no drug abuse, no blood transfusions.  
A VA examiner in August 2002 also noted the veteran denied 
"organ transplant, hemodialysis, body piercing, no 
intravenous drug use, no intranasal cocaine use, [and] . . . 
no history of occupational blood exposure."  However, both 
VA examiners noted the veteran had two tattoos and had 
participated in risky sexual behavior before he was married.  

The May 2008 examiner opined that "the veteran's diagnosis 
of hepatitis C is less likely than not related to his in-
service diagnosis of acute infectious hepatitis, which was 
most likely hepatitis A."  The May 2008 examiner provided 
the basis for his opinion which notes that hepatitis A and 
hepatitis C are two completely different viruses and 
conditions.  The May 2008 examiner also opined that the 
etiology of hepatitis C is more likely connected with the 
veteran's tattoos and multiple sexual partners "which are 
high risk for hepatitis C."

There is no other medical opinion which addresses whether the 
veteran's hepatitis C is related to his military service in 
the record.  Only the veteran's statements connect his 
current hepatitis C to his active duty service.  Such 
evidence is of no probative value because it is well 
established that a lay witness, like the veteran, is not 
competent to render a medical opinion regarding the etiology 
of a particular medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Similarly, the Board notes that an August 2001 report from 
Dr. W.C. includes the statement that the "mode of 
transmission [of hepatitis C and cirrhosis] is unknown, 
however, patient states he contracted it around the age of 18 
while overseas in the military."  To the extent that the 
veteran construes this as medical evidence of a nexus between 
his current hepatitis C condition and his active duty 
service, such construction is unwarranted.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

For those reasons, the Board finds that Hickson element (3) 
is not satisfied and that the claim fails on that basis.  
Service connection for hepatitis C is not warranted.

2.  Entitlement to service connection for infectious 
hepatitis.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for alcoholic liver 
disease to include cirrhosis of the liver.

6.  Entitlement to service connection for esophageal varices.

7.  Entitlement to service connection for gastrointestinal 
bleeding.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

The relevant law and regulations for service connection - in 
general are stated above and will not be repeated here.

Analysis

As above, the Board will address each Hickson element in turn 
with regard to each issue.

Element (1)

Hickson element (1) requires evidence of a current 
disability.  With regard to the claims for infectious 
hepatitis, fatigue and memory loss, the Board has reviewed 
the records and has not found a diagnosis for any of these 
conditions.  The Board finds that various medical providers 
have recorded the veteran's complaints of fatigue and memory 
loss, but no diagnosis of any particular medical condition 
has been made.  Moreover, as noted above, the veteran's 
hepatitis has been diagnosed as hepatitis C.  The May 2008 
examiner opined that the infectious hepatitis incurred during 
service was likely hepatitis A and that it is a separate and 
distinct condition from the veteran's current hepatitis C.  
Thus, there is no evidence of a current diagnosis of 
infectious hepatitis, fatigue or memory loss.  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Because there is no medical evidence indicating infectious 
hepatitis, fatigue and memory loss currently exist, those 
claims are not warranted.

With regard to the issues of alcoholic liver disease to 
include cirrhosis of the liver, esophageal varices and 
gastrointestinal bleeding, the Board notes that the August 
2002 VA examiner diagnosed hepatitis C, cirrhosis of the 
liver and esophageal varices with variceal banding.  The 
examiner also noted that the veteran reported vomiting blood 
as a result of medications taken for gout in August 2001.  
Thus, it appears that element (1) is met for each of the 
conditions.

Element (2)

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board notes that 
nothing in the veteran's SMR indicates that he had any 
condition related to alcoholic liver disease to include 
cirrhosis of the liver, esophageal varices and 
gastrointestinal bleeding.  Nor is there any evidence in the 
record of any such condition within a year of the veteran's 
discharge from service.  

In sum, there is no evidence of record that alcoholic liver 
disease to include cirrhosis of the liver, esophageal varices 
and gastrointestinal bleeding was incurred during the 
veteran's active duty service.  Thus, those claims fail for 
that reason, and entitlement to service connection for 
alcoholic liver disease to include cirrhosis of the liver, 
esophageal varices and gastrointestinal bleeding is not 
warranted.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

The record does not include any medical opinion relating any 
of the veteran's conditions of alcoholic liver disease to 
include cirrhosis of the liver, esophageal varices and 
gastrointestinal bleeding to his military service.  As 
before, the Board notes that an August 2001 report from Dr. 
W.C. includes the statement that the "mode of transmission 
[of hepatitis C and cirrhosis] is unknown, however, patient 
states he contracted it around the age of 18 while overseas 
in the military."  To the extent that the veteran construes 
this as medical evidence of a nexus between his current 
conditions of alcoholic liver disease to include cirrhosis of 
the liver, esophageal varices and gastrointestinal bleeding 
and his active duty service, such reliance is unwarranted.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The claims also fail for lack of evidence of element (3).

8.  Entitlement to service connection for residuals of a left 
index finger fracture.

9.  Entitlement to service connection for a left long finger 
condition.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

The relevant law and regulations for service connection - in 
general are stated above and will not be repeated here.

Analysis

The veteran contended during an August 2002 VA medical 
examination that he shattered the proximal joint of the third 
phalanx left hand when he was participating in a karate class 
in 1973 while he was on active duty.  The August 2002 
examiner noted that the veteran had limited flexion of the 
third finger on his left hand.  Specifically, the examiner 
noted that the veteran moved "all extremities well except 
for the third finger of the left hand . . . other fingers 
were unremarkable.  There being no other medical evidence of 
record, the Board finds that the competent medical evidence 
of record supports a conclusion that there is no currently 
diagnosed condition involving the left index finger.  
Accordingly, pursuant to Brammer, supra, the Board finds that 
without a current diagnosis of a left index finger condition, 
the first Hickson element is not satisfied and the claim 
fails for that reason.  Element (1) is satisfied as to the 
third finger on the left hand.

With regard to element (2), the Board notes that the 
veteran's SMR includes an entry in January 1974 of a possible 
fracture of the veteran's second or middle finger on the left 
hand.  A March 28, 1974, medical examination report indicates 
the fracture, but includes the handwritten note that "I'm in 
good health," signed by the veteran.  In the August 19, 
1976, report of medical history provided by the veteran at 
his separation physical, the veteran indicated that he had 
broken a bone, but there is no other indication of any 
residual condition at that time.  The Medical Officer who 
examined the veteran noted the fracture and the treatment, 
but did not indicate that the veteran had any further 
complaint.  However, there is nothing regarding an injury to 
the veteran's third finger; and, the veteran did not contend 
that his left middle finger was injured.  Thus, the Board 
finds that with regard to the left third finger, Hickson 
element (2) is not satisfied.

In sum, the claim for service connection for residuals of a 
fracture to the left index finger fails for lack of evidence 
of a current diagnosis of any such residuals and because 
there is no evidence of an injury to the left index finger 
during service.  The claim for service connection for the 
left long finger fails because there is no evidence of a 
current disability with that finger.  If the veteran's claim 
is that he is entitled to service connection for his left 
third finger, that claim fails because there is no evidence 
of an injury during service.

In addition, with regard to element (3) and the veteran's 
left third finger condition, the August 2002 examiner 
specifically found that it was less likely than not that the 
veteran's third left finger condition was related to his 
active duty service.  There is no other medical opinion of 
record addressing nexus.  Thus, element (3) is also not 
satisfied.

For those reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claims for entitlement 
to service connection for residuals of a fracture of the left 
index finger and for the left long finger.



10.  Entitlement to individual unemployability.

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service-connected disabilities include: 
tinnitus evaluated as 10 percent disabling; residuals of 
tympanomastoidectomy, cholesteatoma, and otitis media, 
evaluated as noncompensably (0 percent) disabling; and right 
ear hearing loss, also evaluated as noncompensably (0 
percent) disabling.  A combined 10 percent disability rating 
is in effect.

Because the veteran's combined disability rating is 10 
percent, it is obvious that none of his disabilities are at 
least 40 percent disabling, and thus, his service-connected 
disabilities do not meet the schedular criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a) (2007).

As stated above, pursuant to 38 C.F.R. § 4.16(b), when a 
claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total rating set forth in 38 C.F.R. § 
4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2007).  
In this case, the RO considered whether referral to the 
Director of Compensation and Pension Service for 
extraschedular consideration was appropriate.  The RO 
determined in the March 2003 rating decision that there was 
no unusual factor of service-connected disability which 
rendered the veteran unable to secure or follow a 
substantially gainful occupation. The Board agrees.

The veteran is service connected for tinnitus, residuals of 
an ear drum surgery and right ear hearing loss.  There is 
nothing in the record which indicates the veteran is unable 
to secure or follow substantially gainful employment because 
of those conditions.  Rather, as was indicated on the 
veteran's application for benefits from the Social Security 
Administration, the reasons for his inability to obtain or 
maintain employment were related to his non-service-connected 
hepatitis C condition and his non-service-connected cirrhosis 
of the liver condition.  Thus, the Board finds that there is 
no unusual factor of disability for which the veteran is 
service-connected which renders him unable to secure or 
follow a substantially gainful occupation.  For the reasons 
and bases stated above, entitlement to TDIU is not warranted. 
  

ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for infectious hepatitis is 
denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for alcoholic liver disease 
to include cirrhosis of the liver is denied.

Entitlement to service connection for esophageal varices is 
denied.

Entitlement to service connection for gastrointestinal 
bleeding is denied.

Entitlement to service connection for residuals of a left 
index finger fracture is denied.

Entitlement to service connection for a left long finger 
condition is denied.

Entitlement to individual unemployability is denied.




____________________________________________
FRANK J. FLOWERS	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


